IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 109 MM 2020
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 DENNIS MADDREY,                               :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2020, the “Application for King’s Bench

Authority/Extraordinary Relief” is DENIED.